73 F.3d 1066
JEFFERSON COUNTY, A political subdivision of the State ofAlabama, Plaintiff-Appellant,v.William W. ACKER, Jr., Defendant-Appellee.JEFFERSON COUNTY, A political subdivision of the State ofAlabama, Plaintiff-Appellant,v.U.W. CLEMON, Defendant-Appellee.
No. 94-6400.
United States Court of Appeals,Eleventh Circuit.
Jan. 12, 1996.

Edwin A. Strickland, Jeffrey M. Sewell, Charles S. Wagner, Birmingham, AL, for appellant.
Irwin W. Stolz, Jr., Seaton D. Purdom, Gambrell & Stolz, Atlanta, GA, for Acker & Clemon.
Kevin M. Forde, Richard J. Prendergast, Chicago, IL, for Federal Judges Association (amicus).
Appeal from the United States District Court for the Northern District of Alabama (Nos.  CV-93-M-69-5 and CV-93-M-196-5), Charles A. Moye, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion August 21, 1995, 11th Cir., 1995, 61 F.3d 848)
Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Albert J. Henderson has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)